      Case 1:19-cv-01152-LJV-JJM Document 89 Filed 07/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CHRISTINE SARACENI,

              Plaintiff,

       v.                                               19-CV-1152
                                                        DECISION & ORDER
 M&T BANK CORPORATION,

              Defendant.



      On August 27, 2019, the plaintiff, Christine Saraceni, commenced this action

against the defendant, M&T Bank Corporation (“M&T”). Docket Item 1. On November

25, 2019, Saraceni moved to dismiss M&T’s counterclaims and to strike M&T’s eighth

affirmative defense. Docket Item 65. On December 13, 2019, M&T responded, Docket

Item 68, and on December 23, 2019, Saraceni replied, Docket Item 69.

      On January 28, 2020, this Court referred this case to United States Magistrate

Judge Jeremiah J. McCarthy for all proceedings under 28 U.S.C. § 636(b)(1)(A) and

(B). Docket Item 71. On April 16, 2020, Judge McCarthy issued a Report and

Recommendation (“R&R”) finding that Saraceni’s motion should be granted in part and

denied in part. Docket Item 79. More specifically, Judge McCarthy recommended that

this Court dismiss M&T’s first counterclaim without leave to replead, allow M&T’s

second counterclaim to proceed, dismiss M&T’s third counterclaim with leave to

replead, and strike M&T’s eighth affirmative defense with leave to replead. Id. at 5-6.

On June 26, 2020, M&T voluntarily dismissed its first and third counterclaims and its
       Case 1:19-cv-01152-LJV-JJM Document 89 Filed 07/20/20 Page 2 of 3




eighth affirmative defense. See Docket Items 86 and 87. On July 8, 2020, the parties

informed the Court that they would not object to the R&R. Docket Item 88. 1

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

       Although not required to do so in light of the above, this Court nevertheless has

carefully reviewed Judge McCarthy's R&R. Based on that review and the absence of

any objections, the Court accepts and adopts Judge McCarthy’s recommendation to

deny Saraceni’s motion to dismiss M&T’s second counterclaim. In light of M&T’s

voluntary dismissal of its first and third counterclaims and its eighth affirmative defense,

Saraceni’s motion to dismiss those counterclaims and to strike that affirmative defense

is denied as moot.

       For the reasons stated above and in the R&R, Saraceni’s motion to dismiss and

to strike, Docket Item 65, is DENIED with respect to M&T’s second counterclaim and

DENIED AS MOOT with respect to M&T’s first and third counterclaims and eighth




       1
         The parties’ deadline to object to the R&R was stayed while they attempted to
resolve the case through mediation. Docket Item 81.

                                             2
         Case 1:19-cv-01152-LJV-JJM Document 89 Filed 07/20/20 Page 3 of 3




affirmative defense. The case is referred back to Judge McCarthy for further

proceedings consistent with the referral order of January 28, 2020, Docket Item 71.

         SO ORDERED.

Dated:        July 20, 2020
              Buffalo, New York



                                             /s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           3
